internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-112722-08 director ------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------------------------- ----------------------------------- -------------------------------------------- -------------------------------------------------------- ----------------------- ----------------------------------------- ------------------------------------- ---------------------------------- ------------------- ------- ------------------ legend legend decedent state testamentary_trust a b court executor state statute date date ---------------------------------- -------- ---------------------------------- ------------------- --------------------------- ------------------------------------------------------------ ------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ---------------------- -------------------- -------------------------- tam-112722-08 date date issue ----------------- ----------------------- whether the value of the property distributed to trust no pursuant to the non-judicial division of testamentary_trust under state statute qualifies for the estate_tax charitable deduction under sec_2055 conclusion the value of the property distributed to trust no pursuant to the non-judicial division of testamentary_trust under state statute does not qualify for the estate_tax charitable deduction under sec_2055 facts decedent died testate on date decedent’s last will was executed on date and is governed by the laws of state after providing for certain pre-residuary bequests item of the will provides that the residue of decedent’s estate is to be held in trust testamentary_trust as follows during the pendency of this trust said trustees shall pay annually of the net_income to a during her natural life and to b during her natural life with net_income as used herein to include bonuses and royalties received from the minerals belonging to the trust estate all the rest and residue of the net_income received shall be distributed annually to in amounts and at times determined in the best judgment and discretion of the trustees to qualified charities testamentary_trust is to continue in existence as long as sufficient income is generated by the properties to justify maintenance of the trust the will provides however that the trustees may after the demise of both a and b terminate this trust and distribute the remaining assets to a charity or charities selected by the trustees in any proportion they deem proper decedent named three executors in the will who were also named as the trustees of testamentary_trust item of the will further provides as follows i direct that my trustees have all the authority of trustees as provided by the state trust act with the cumulative authority if it be greater to handle encumber lease sell or otherwise deal with the property as though it were the trustees’ own fee simple property tam-112722-08 in addition item of the will authorizes the estate executors to mange sell dispose_of deliver convey mortgage or reinvest any portion of the estate on date the executors trustees filed with court a document entitled notice of proposed division of trust under state statute the notice recites that testamentary_trust does not satisfy the requirements of sec_2055 of the internal_revenue_code and therefore the interests passing to charity under the terms of the trust would not qualify for the estate_tax charitable deduction further the notice recites that the executors and trustees reasonably believe that splitting the single residue trust into two separate trusts will decrease significantly the potential estate_tax due with the estate_tax_return to be submitted to the internal_revenue_service the notice provides that in no less than days after the beneficiaries and the state attorney_general receive notice testamentary_trust will be divided into two trusts trust no and trust no trust no will be funded with one-half of the net residue of the estate this trust will be administered in accordance with the instructions for testamentary_trust contained in the decedent’s will and the net_income of the trust as defined in the decedent’s will will be distributed to qualified charities trust no will be funded with the other one-half of the net residue of the estate this trust will be administered in accordance with the instructions for testamentary_trust contained in the decedent’s will and the net_income of the trust as defined in the decedent’s will will be distributed as follows of the net_income will be distributed to a for her life and after her death thi sec_50 will be distributed to qualified charities of the net_income will be distributed to b for her life and after her death thi sec_50 will be distributed to qualified charities the document recites that testamentary_trust is being divided pursuant to state statute further items submitted with the request for technical_advice indicate that the state attorney_general was consulted regarding this procedure state statue as in effect at the time the notice of proposed division was filed provided in relevant part that the trustee may unless expressly prohibited by the terms of the instrument establishing the trust divide a_trust into two or more separate trusts without a judicial proceeding if the trustee reasonably determines that the division of the trust could result in a significant decrease in current or future federal income gift estate generation-skipping_transfer taxes or any other tax imposed on trust property if the trustee divides the trust the terms of the separate trusts must be identical to the terms of the original trust but differing tax elections may be made for the separate trusts the statute was subsequently amended to eliminate the requirement that the tam-112722-08 on date the form_706 united_states estate and generation-skipping_transfer_tax return was timely filed for decedent’s estate on schedule o of form_706 the executor claimed a charitable deduction for the date of death value of the assets distributed to trust no law and analysis sec_2055 provides for an estate_tax charitable deduction for bequests to or for_the_use_of qualifying charitable organizations sec_2055 provides that when an interest in property passes or has passed from a decedent to a charitable_organization and an interest in the same property also passes to a noncharitable beneficiary a deduction is not allowed unless in the case of a charitable_remainder interest the interest is in the form of a charitable_remainder_unitrust or annuity_trust described in sec_664 or a pooled_income_fund described in sec_642 in the case of a charitable lead_interest the interest must be in the form of a guaranteed annuity or fixed percentage distributed yearly of the fair_market_value of the property determined annually sec_2055 provides statutory relief in situations where the bequest of a lead or remainder_interest to charity is not in the form required under sec_2055 under this section a deduction will be allowed for property passing from the decedent to a charitable_trust that does not meet the requirement of sec_2055 provided the trust is reformed within the time prescribed by the statute into one of the qualifying forms specified in sec_2055 notwithstanding the specific statutory requirements for reformation contained in sec_2055 in certain situations a charitable deduction has been allowed for a nonqualifying charitable_remainder bequest that is modified in a manner that does satisfy the requirements of sec_2055 revrul_89_31 1989_1_cb_277 concludes that a charitable deduction is allowable where in settlement of a bona_fide will_contest a decedent’s estate makes an immediate payment to a qualifying charity in satisfaction of the charity’s split interest remainder that would not be deductible under sec_2055 the revenue_ruling cites several court cases that reached the same conclusion 810_f2d_930 10th cir 655_fsupp_1334 w d penn northern trust co v united_states ustc para big_number aftr2d n d ill in each of these cases a charity received an outright accelerated payment in lieu of a nondeductible remainder_interest as the result of the settlement of a bona_fide will_contest severed trusts must be identical to the original trust it appears based on the effective date of this change that the statute as revised would apply in this case tam-112722-08 several courts in addition have found sec_2055 inapplicable and allowed a deduction for a direct payment to charity where a nondeductible split interest bequest is terminated because continuation of the trust would result in a breach of a fiduciary duty see 712_f2d_358 8th cir jackson v united_states 408_fsupp2d_209 n d w va estate of thomas v commissioner t c memo conversely the estate_tax charitable deduction was not allowed for a direct payment to charity where there was no reason independent of tax considerations for terminating the trust rather the nondeductible split-interest bequest was terminated solely to avoid the disallowance provisions of sec_2055 allowing the deduction under these circumstances would be contrary to the intent of congress in enacting sec_2055 and would render sec_2055 superfluous see burdick v commissioner 979_f3d_1369 9th cir 98_tc_294 in this case at decedent’s death testamentary_trust did not satisfy the requirements under sec_2055 and therefore did not qualify for a charitable deduction under sec_2055 the reformation of under state statute performed by the executors trustees did not meet the requirements of sec_2055 and the time period for commencing a sec_2055 reformation prescribed under sec_2055 has expired accordingly since the executors trustees failed to timely reform testamentary_trust under sec_2055 a charitable deduction under sec_2055 is not allowable for the value of the property distributed to trust no the executors trustees contend however that decedent’s estate is entitled to a charitable deduction for the value of the assets distributed to trust no the executors trustees argue that the courts have recognized that what the executors trustees characterizes as intervening events occurring between the date of the decedent’s death and the filing of the form_706 can cause an otherwise nonqualifying split-interest to qualify for a charitable deduction under sec_2055 citing jackson and estate of strock in support of this position in jackson in concluding that a charitable deduction was allowable for the portion of the terminated trust passing directly to charity the court determined that if the motivation to terminate is solely to gain a charitable deduction without complying with sec_2055 and e then the deduction is not allowed on the other hand if the termination is motivated by any nontax reason then the deduction is allowed the court set forth four factors to be considered in determining whether a bequest is removed from the disallowance provisions of sec_2055 whether property is directly transferred to the charitable_beneficiary whether a noncharitable beneficiary maintains an interest in that property whether the deduction is sought for the actual benefit received by the charitable entity and whether the estate is concerned solely with gaining a charitable deduction by avoiding the split interest rules under sec_2055 tam-112722-08 in the instant case the executors trustees argue that the creation of trust no pursuant to state statute satisfies the criteria outlined in jackson that is trust no qualifies as a charitable_beneficiary and will receive a direct transfer of percent of the net residue of decedent’s estate there is no noncharitable beneficiary interest in the assets transferred to trust no the deduction sought under sec_2055 is for the value of the assets distributed to trust no from decedent’s estate and the formation of trust no pursuant state statute was a legal action done with statutory authority which removed the burden upon decedent’s estate to show some other motivation for the act further the executors trustees argue that testamentary_trust includes oil_and_gas interests that are described in sec_53_4944-1 of the regulations as investments subject_to special scrutiny in determining if the investments constitute jeopardy investments under sec_4944 the executors trustees argue that if a_trust described in sec_664 was established the executors trustees would have had to sell the oil_and_gas interests and that such a sale would have been contrary to the decedent’s intent therefore reformation under sec_2055 was not an option available to the executors trustees in response we do not believe this case comes within the purview of revrul_89_31 or cases such as oetting jackson or estate of thomas in the situation described in revrul_81_31 if the deduction was not allowed the executor trustee would be confronted with the untenable choice of either agreeing to terminate the trust and foregoing the charitable deduction or continuing the trust and reforming and facing protracted litigation similarly without opining on whether the courts decisions in oetting jackson and thompson are correct the decisions were based on the premise that under the facts presented in those cases the trustee was faced with a potential breach of fiduciary duty if the trust at issue was continued in the instant case as discussed above the only stated explanation for dividing the testamentary_trust contained in the date notice of proposed division of trust under state statute was to decrease the federal estate_tax liability this recital brings this case squarely within the purview of burdick and estate of la meres where the courts denied the charitable deduction in situations in which a nondeductible split-interest bequest was terminated solely to avoid the disallowance provisions of sec_2055 however the executor now argues that reformation to establish a sec_664 trust was not an option based on their view of decedent’s intent that the oil_and_gas_properties not be sold and that such assets might constitute jeopardy investments under sec_4944 however assuming arguendo that the oil_and_gas investments held by the testamentary_trust would be problematic the decedent’s will gave the executors and the trustees of testamentary_trust the broad power to sell the estate and trust assets as noted above item of the will authorizes the executors to mange sell dispose_of deliver convey mortgage or reinvest any portion of the estate item empowers the tam-112722-08 trustees of testamentary_trust with all authority as provided by the state trust act to handle encumber lease sell or otherwise deal with the property as though it were the trustees’ own fee simple property thus the executors trustees clearly had the authority to sell any objectionable trust investments we believe it unlikely that the sale of any assets in conjunction with the reformation of testamentary_trust to achieve an estate_tax deduction could be viewed as a breach of fiduciary duty further we do not believe as suggested by the executors trustees that the parties can terminate a_trust and avoid the requirements of sec_2055 by demonstrating any nontax reason for the termination for example we do not believe that the parties could terminate a_trust and avoid the application of sec_2055 simply because they prefer to receive immediate lump sum payments rather than the temporal interests provided under the trust we do not believe a deduction would be allowed in that situation in this regard as discussed above the executors trustees argue that in any event they do not have to demonstrate a nontax motive for terminating the trust because the division of testamentary_trust was specifically authorized under state statute in effect the executors trustees are arguing that state statute overrides sec_2055 as discussed above this argument if followed would contrary to congressional intent render sec_2055 superfluous the courts have rejected such an argument see burdick v commissioner f 3d pincite congress only permitted taxpayers to modify decedents' wills to obtain a charitable deduction for an otherwise nondeductible split-interest by following the provisions of sec_2055 estate of la meres v commissioner t c pincite w e must also recognize that congress provided very specific statutory means for reforming nonqualifying charitable trusts in summary we conclude that the value of the estate assets distributed to trust no does not qualify for the estate_tax charitable deduction under sec_2055 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
